Exhibit 10.2

 

A G R E E M E N T

 

THIS AGREEMENT, made and entered into this 10th day of January, 2004 by and
between MOUNTAINEER PARK, INC. (hereinafter referred to as “Track”), which is
licensed by the West Virginia Racing Commission to conduct thoroughbred racing
at the Mountaineer Race Trace and Gaming Resort (hereinafter referred to as
“Mountaineer Park”), and MOUNTAINEER PARK HORSEMEN’S BENEVOLENT AND PROTECTIVE
ASSOCIATION, INC. (hereinafter referred to as “HBPA”).

 

WITNESSETH:

 

WHEREAS, it is the mutual intent and purpose of the above parties to set forth
the basic agreement covering purse structure and other matters of mutual
interest and concern and to comply with West Virginia statutory requirements for
a contract; and

 

WHEREAS, the parties recognize the need for defining and describing the business
relationship between Track and HBPA so that they may direct the business of
thoroughbred horse racing at Mountaineer Park in the best interest of all
parties concerned.

 

NOW, THEREFORE, in consideration of the benefits and advantages accruing to each
of the parties hereto, do by these presents hereby agree, bind and obligate
themselves to each other as follows, to-wit:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

Definitions

 

1.                                       The term “purse schedule” shall mean
the total daily distribution for all races scheduled and conducted.

 

2.                                       The term “purse schedule distribution”
shall mean the amount allocated for each and every race based upon age, class,
distance and type of race.

 

ARTICLE II

HBPA Exclusive Bargaining Agent

 

Track recognizes HBPA as the exclusive authorized bargaining representative of
all thoroughbred horsemen racing at Mountaineer Park during the term of this
Agreement and for the purpose of negotiating any successor Agreement.

 

HBPA promises that it will exercise any and all authority to require its members
to comply, when possible, with the intent and terms of this Agreement.

 

ARTICLE III

Racing Schedule

 

1.                                       During the term of this Agreement,
Track shall each year use its best efforts to conduct racing for 232 days and
periodically provide schedules to the HBPA, it being understood that (a) Track
shall not be in breach of this Agreement so long as it requests a license from
the West Virginia Racing Commission to conduct racing, and in fact conducts
racing, for not less than the minimum number of days required by the West
Virginia racing

 

2

--------------------------------------------------------------------------------


 

statute, which is currently 210; and (b) due to the cancellation of race dates
thus far in January of 2004, it is unlikely that Track can conduct more than 228
race days in 2004.  HBPA acknowledges that Track, consistent with its best
efforts commitment, would not be expected to conduct racing on more than five
(5) days in a calendar week and may cancel racing days based on inclement
weather, unavailability of horses or jockeys, and economic factors, including
but not limited to average daily export handle for any calendar quarter falling
below levels indicated on the following table:

 

 

 

 

Race Days
225 or fewer

 

Race Days
226 or more

 

2004

 

$

1,300,000

 

$

1,600,000

 

2005

 

$

1,365,000

 

$

1,680,000

 

2006

 

$

1,433,250

 

$

1,764,000

 

 

 

Within seven (7) days of cancellation of a race day, Track shall reschedule such
race day and provide notice to HBPA of the rescheduled dates to the extent
necessary to achieve the minimum number of days required by the West Virginia
racing statute.  Track agrees, subject to availability of horses, to program no
less than ten (10) races per day for not less than eight months per year and

 

3

--------------------------------------------------------------------------------


 

not less than nine (9) races per day for the remaining months of the year.

 

2.                                       Track agrees that it will not
discontinue racing for a period of more than one (1) three (3) week period in
any calendar year, unless agreed upon by the HBPA, except in the event of an act
of God or other catastrophe, or conditions beyond the foreseeable control of
Track.

 

ARTICLE IV

Minimum Purse and Purse Scheduling

 

1.                                       The daily minimum purse
schedule payable by Track during the term of this Agreement shall be One Hundred
Twenty-Five Thousand Dollars ($125,000.00) per day except as provided herein
below.  It is mutually agreed that, as far as possible and consistent with the
foregoing, the principle of “better purse for better horses” shall be followed
in establishing the purse payable for any one race.  Track further agrees that,
if necessary, better purses will be reduced to maintain minimum purse
schedules.  Track may increase or decrease the purse schedule in effect as of
January 1 of each year by up to 20% during any calendar year.  The daily purse
schedule as of January 1, 2004 is deemed to be $165,000.  Any increase or
decrease in purse schedule in excess of 20% during any calendar year shall be
subject to the approval of HBPA.

 

4

--------------------------------------------------------------------------------


 

2.                                       Track will establish and publish a
purse schedule distribution, which shall show the purse schedule distribution
planned for various classes of horses at various distances.  Such schedule shall
be updated as necessary.  Said schedule with any amendments thereto shall be
posted in the Racing Secretary’s office.  In the event of a purse
schedule distribution decrease, the purses for bottom claiming races shall not
be reduced unless the purses for all races are also reduced (though not
necessarily by the same percentage).

 

 (a)                               At such time as the Underpayment Money
reaches Two Hundred Thousand Dollars ($200,000) or below, Track and HBPA shall
negotiate to decrease the daily purse distribution in an attempt to avoid an
overpayment.

 

3.                                       Purses for Stakes races shall not
exceed, in the aggregate, 8% of the total purses paid, from the purse account,
in the immediately preceding calendar year excluding the amounts paid for stake
races and amounts received for sponsorship of races unless otherwise authorized
by HBPA.  Track shall determine the number of and purses for stake races and
submit the stakes schedule to HBPA for written comment.

 

4.                                       Track agrees to pay purses back through
not less than eight (8) places.

 

5

--------------------------------------------------------------------------------


 

5.                                       It is understood by both parties that
purse schedules shall not be in conflict with the rules of racing of the West
Virginia Racing Commission as presently constituted or amended.

 

ARTICLE V

Purse Funds

 

1.                                       During the term of this Agreement,
Track shall pay purse monies:

 

(a)                                  as provided by state law; and

 

(b)                                 any additional percentage of the mutuel
handle which may be legislated and incorporated into the West Virginia Code
during the period of this Agreement, if specifically legislated for purses.

 

2.                                       In the event any Underpayment Money
exists in the purse schedule at the end of any calendar year, then said
Underpayment Money shall be added to the sum payable in purses for the next
succeeding year.

 

3.                                       This is an agreement regarding the
proceeds from video lottery terminals as provided in West Virginia Code
29-22A-7(a)(6)

 

ARTICLE VI

Revenue from Off-Track Betting and Telephone Wagering

 

1.                                       In the event the Track, HBPA or
horsemen receive additional revenue or payments from telephone wagering from
whatever source derived, whether as a result of legislation, by

 

6

--------------------------------------------------------------------------------


 

contract and/or modification of the rules of the West Virginia Racing
Commission, fifty percent (50%) of the telephone wagering adjusted net revenues
shall be retained by the Track and fifty percent (50%) shall be allocated to
purses.

 

2.                                       Revenue from export and import wagering
will be distributed in accordance with West Virginia Code.

 

ARTICLE VII

Condition Book

 

1.                                       HBPA represents that it has created a
Condition Book Committee to consult with horsemen concerning the conditions of
racing and to make known to Track the results of their consultations.  Track
agrees that this Committee shall have the right to meet with appropriate Track
personnel to discuss and comment on each condition book at least seventy-two
(72) hours before printing in order to permit Committee review, suggestions, and
recommendations.  Track will give due consideration to the Committee’s
suggestions and recommendations.

 

2.                                       The Condition Books will provide for
bottom claiming prices not to exceed those set forth in the table below:

 

Jan. – June 30, 2004

 

$

4,000

 

 

 

 

 

July 1,2004 – December 31, 2005

 

$

5,000

 

 

TRACK RESERVES THE RIGHT TO RAISE THE BOTTOM CLAIMING PRICE TO $6,000 FOR THE
YEAR 2006.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VIII

Grievance Committee

 

1.                                       HBPA will establish a Grievance
Committee consisting of three (3) of its members to maintain harmonious
relations between the horsemen and the Track.  All disputes between horsemen and
the Track shall be channeled through this Committee.

 

2.                                       Either the Grievance Committee or Track
representatives may request a meeting to discuss disputes between horsemen and
Track upon twenty-four (24) hours notice.

 

3.                                       A management representative and a
horsemen representative from the Grievance Committee shall make an inspection of
the backside on a monthly basis.  A written report as to the condition of the
backside and the repairs needed as determined by either party shall be submitted
promptly to the West Virginia Racing Commission.

 

ARTICLE IX

Stalls

 

1.                                       It is recognized by both parties that
effective stall utilization is important to Track management and that equitable
allocation is essential to the livelihood of horsemen.

 

2.                                       Track shall not discriminate in the
allocation of stalls by reason of HBPA membership or activity or condone its

 

8

--------------------------------------------------------------------------------


 

representatives or employees discriminating in the allocation of stalls.

 

3.                                       Track shall make every effort to
provide horsemen with fifteen (15) days prior notice of the acceptance or
rejection of stall applications and may demand immediate confirmation from the
horsemen of their intent to use allotted stalls.

 

4.                                       A Stall Committee consisting of a
Director of Racing, Racing Secretary, and Association Steward shall hear any
disputes regarding allocation of stalls.

 

5.                                       Upon seven (7) days prior notice, Track
shall have the right to take from any horsemen any stall that management
believes in good faith is not being used for racing purposes.

 

6.                                       Track shall permit accepted horsemen to
use the stalls at its racetrack barns and other facilities as they exist on the
date hereof for training purposes without charge for horses qualified to race at
Mountaineer Park.

 

7.                                       Track agrees to provide stall and shed
row area with proper fill within a reasonable time period, upon written request
of HBPA.

 

8.             Any change in present stall application form that affects horse
or trainer eligibility for stalls shall be approved by HBPA.

 

9

--------------------------------------------------------------------------------


 

ARTICLE X

Barn Area

 

1.                                       Barn area will be available to horsemen
at all times and the racetrack will be available to horsemen during scheduled
training times (including scheduled training times during the period racing is
discontinued).

 

2.                                       HBPA recognizes an obligation of
horsemen and backside personnel to maintain the stable area in a sanitary
condition, free from litter and other foreign objects.  HBPA will use its best
efforts to ensure that horsemen and their employees fulfill their obligations in
this regard.  Track retains its right to discipline (including removal) horsemen
or their employees who fail to obey Track’s published rules and regulations.

 

3.                                       Track shall maintain all barn area
restroom facilities in a safe and healthy environment.

 

4.                                       During winter months, Track agrees to
maintain both main roads leading to and from the racetrack, between all barns
and all horsemen parking lots, for both training and racing purposes.  These
roads are designated as the road going past the rec hall/kitchen and the other
road leading from the stable gate.  Reasonable efforts before 7:00 a.m. will be
made to keep these areas salted and ice-free so as not to be hazardous to horses
or backside personnel.  Track further agrees to make necessary repairs

 

10

--------------------------------------------------------------------------------


 

to the backside and stall areas as deemed necessary from the monthly inspection
conducted.

 

ARTICLE XI

Racing Surfaces

 

1.                                       The Track Surface Committee consisting
of two horsemen, two jockeys, (appointed by their respective associations), the
track superintendent, a representative of the Racing Commission, the State
veterinarian, a steward, and a representative of Track shall meet pursuant to a
published schedule to assess track surface conditions and agree to any actions
to be taken with respect to maintenance of the racing surface.   Track shall
maintain the Track in accordance with the reasonable direction of the Track
Surface Committee.

 

2.                                       Trainers shall, at reasonable times and
upon reasonable notice to the office of the Director of Racing, have the right
to enter onto the track for the purpose of determining the safety of the racing
surface.

 

ARTICLE XII

Paddock

 

HBPA may contract with a paddock blacksmith who shall not be deemed an employee
of Track or HBPA but an independent contractor, to be available in the paddock
for each race on each and every race

 

11

--------------------------------------------------------------------------------


 

day.  Track shall reimburse HBPA for the cost of the blacksmith (in an amount
not to exceed $7,500 per year).

 

ARTICLE XIII

Fire and Liability Insurance

 

Track shall pay to HBPA annually, on or before May 15th of each year during the
term of this Agreement, the actual cost of the HBPA’s proportional assessment of
a policy of fire and hazard insurance (maintained by the national HBPA)covering
horses and tack belonging to horsemen.

 

ARTICLE XIV

Dead Horse Removal

 

The cost of removing dead horses resulting from track-related injuries shall be
paid by the Track.  The cost of removing dead horses resulting from
non-track-related injuries shall be paid by one half by HBPA and one half by
Track.

 

ARTICLE XV

No Monopoly on Goods and Services

 

Track shall not establish or impose upon horsemen a monopoly, restriction or
requirement regarding the use of blacksmiths, feed men, track supplier,
veterinarians or other services customarily used by horsemen.  Track will permit
any supplier of commodities or services to enter the stable area; provided,
however, that such supplier of services or commodities has received a clearance
from

 

12

--------------------------------------------------------------------------------


 

management and the West Virginia Racing Commission, which will authorize
admission to the stable area.  Track agrees not to unreasonably withhold said
clearance.  Any owner or trainer stabled on grounds will be permitted at any
time to haul in hay or grain for his own use only.

 

ARTICLE XVI

Personnel Identification

 

Track shall bear all expenses incurred for the preparation of the identification
badges to be worn by backstretch personnel on a first issue.  All lost badges
shall be paid for by the individual who loses the badge.

 

ARTICLE XVII

Tattooing of Horses

 

The cost of lip tattooing shall be borne by the owners or trainers of the horse
being tattooed and not by the Track or HBPA.

 

ARTICLE XVIII

HBPA Amenities

 

1.                                       Track shall provide a business office
for the duly elected representatives and officers of HBPA.

 

2.                                       Track shall provide temporary
front-side parking consisting of sixty-eight (68) spaces designated for trainers
only.

 

3.                                       Track shall provide adequate parking,
admission passes and courtesies for horsemen.

 

13

--------------------------------------------------------------------------------


 

4.                                       Track shall provide to HBPA one hundred
seventy-five (175) programs each racing day during the week and two hundred
fifty (250) on each racing day that falls on a Saturday or Sunday.

 

5.                                       Track shall provide fifty (50) parking
spaces for owners.

 

ARTICLE XIX

Horsemen’s Bookkeeper

 

A Horsemen’s Bookkeeper shall be employed by the Track and shall be subject to
the policies generally applicable to Track’s employees.  The Horsemen’s
Bookkeeper shall perform those functions set forth from time to time by statute,
and Track shall provide such equipment as shall be reasonably necessary for the
performance of the Horsemen’s Bookkeeper’s statutory duties. Track and HBPA
shall work cooperatively in the transition of the Horsemen’s bookkeeper function
from the HBPA to the Track.  As part of such transition, Track shall be entitled
to conduct an audit of the horsemen’s bookkeeper’s office and accounts.  At the
conclusion of such audit, HBPA and Track will negotiate in good faith to resolve
any issues resulting from the audit, it being understood that Track shall not
assume any contingent liability as that term is defined in Track’s Third Amended
and Restated Credit Agreement with Wells Fargo Bank, N.A. as Agent Bank.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XX

Horsemen’s Bookkeeper Account

 

The following accounts shall be maintained by the Horsemen’s Bookkeeper in the
same bank in which such accounts are currently maintained, so long as such
bank’s fees for services remain competitive with other banks in West Virginia:

 

First Account - “Horsemen’s Daily Account” –The Horsemen’s bookkeeper shall
establish a checking account  into which the following shall be deposited: (a)
purse money, stake fees; (b) any owner or trainer deposits; and (c) all moneys
received as a result of claims made by horsemen or owners in connection with the
races.  All of the funds in this account are recognized as being the sole
property of the horsemen, jockeys, etc., as reflected by the records maintained
by the Horsemen’s Bookkeeper.  Track agrees to deposit to the Horsemen’s Daily
Account each day the full amount due owners for purses earned that day.  Track
agrees to deposit all other Horsemen’s Bookkeeper Account deposits (i.e.,
claims, etc.) a minimum of once per week to the Horsemen’s Daily Account.  All
interest earned on this account will be considered the sole property of HBPA.

 

Second Account - “Horsemen’s Reserve Account”—The Horsemen’s bookkeeper shall
establish and maintain a reserve account into which all Underpayment Money
(described above) shall be deposited.  All of said Underpayment Money shall be
used for purses.  In light

 

15

--------------------------------------------------------------------------------


 

of the fact that prior to the running of a race and the transfer of funds from
the Reserve Account to the Horsemen’s Daily Account, the Underpayment Money is
not due and payable to the horsemen, all interest earned on this Underpayment
Money shall be considered the sole property of Track to the extent permitted by
law.

 

ARTICLE XXI

HBPA Administrative Fund

 

Track agrees to pay to HBPA during the term of this Agreement an amount equal to
one-half percent (½%) of the total amount distributed for purses.  Said sums
shall be deemed as purse money but shall not be withheld or deducted from any
single purse, but deducted from the percent allocated to purses by the State. 
The sums due HBPA shall be paid by the end of each month.

 

ARTICLE XXII

Security

 

Track agrees to provide and maintain reasonable security at its main gate and
such other gates providing ingress and egress to its stable areas.

 

ARTICLE XXIII

Starting Gate

 

1.                                       Track agrees to provide a minimum of
ten (10) assistant starters for each and every race and on each and every race
day.

 

16

--------------------------------------------------------------------------------


 

ARTICLE XXIV

Daily Meeting Figures

 

The pari-mutuel handle and purse distribution figures as well as the percentage
figures which represent the relationship between purses and the total of
pari-mutuel handle, shall be given to the HBPA office each day of a race meet in
progress.

 

ARTICLE XXV

Valuable Property Right

 

Track recognizes that the horses and participants in races and related events
occurring prior or subsequent to the running of a race are valuable property
rights belonging to the owners and trainers, and the Track will not produce or
exhibit still or motion pictures, videotapes, radio or television programs, or
authorize or license others to make or exhibit motion pictures or television
programs of any of said events without prior consultation and written agreement
of the HBPA, it being understood, however, that (i) Track may use such
depictions for the promotion of Track’s business; and (ii) this provision is not
intended to affect the simulcasting, which is governed in all respects by the
parties’ separate agreement of this date concerning simulcasting.

 

ARTICLE XXVI

Invalidity of any Part of this Agreement

 

In the event any provision, item or clause of this Agreement or the application
thereof is held invalid, such invalidity shall

 

17

--------------------------------------------------------------------------------


 

not effect the remaining provisions, items or clauses or application of this
Agreement, and, to this end, it is agreed by the parties that this Agreement is
severable.

 

ARTICLE XXVII

Simulcasting

 

Simulcasting at the Track shall be governed by the West Virginia statutes and
the Federal Interstate Horse Racing Act of 1978.  A Simulcasting Agreement and
site approval executed simultaneously with this Agreement shall be a part of
this Agreement (Exhibit A).  To the extent there is a conflict between this
Agreement and the Simulcasting Agreement with respect to matters relating to
live racing, then the terms of this Agreement shall control.

 

ARTICLE XXVIII

Term

 

The term of this Agreement shall commence January 1, 2004, and shall terminate
on December 31, 2006.  However, this Agreement is binding only during the
periods during which the Track is permitted to operate permitted activities as
defined in the Racetrack Video Lottery Act of 1994 as amended.

 

18

--------------------------------------------------------------------------------


 

ARTICLE XXIX

Integration

 

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter contained herein and supersedes any prior
agreements between the parties hereto either oral or written.

 

WITNESS the following signatures:

 

 



MOUNTAINEER PARK, INC.

MOUNTAINEER PARK HORSEMEN’S
BENEVOLENT AND PROTECTIVE
ASSOCIATION, INC.

 

 

 

 

  /s/ Rose Mary Williams

 

  /s/ Charles E. Bailey

 

  By:

Rose Mary Williams

 

  By:

Charles E. Bailey

 

  Its:

Directory of Racing/Corp. Secy.

 

  Its:

President

 

 

19

--------------------------------------------------------------------------------